                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


TREYON ANTONIO WILLIAMS,           )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )        CV419-088
                                   )
SHERIFF WILCHER, et al.,           )
                                   )
     Defendants.                   )

                                 ORDER

     On April 24, 2019, this Court granted plaintiff IFP status and

ordered him to return a Consent to Collection of Fees and Prisoner Trust

Fund Account Statement form. Doc. 3. Plaintiff has returned those

forms, docs. 4, 5, although his Prisoner Trust Fund Account Statement is

unsigned by an authorized officer. Doc. 4. Rather the form simply says

“Refused.”        Plaintiff is DIRECTED to file a completely executed

Prisoner Trust Fund Account Statement form within thirty days from

the date of this order, or else indicate to the Court why an authorized
officer will not sign the form.           Failure to do so will result in a

recommendation of dismissal.1

      SO ORDERED, this 9th day of September, 2019.



                                       _______________________________
                                         _________________________
                                       CHR    PHER L. RAY
                                        HRISTOPHER
                                         RISTOPH
                                       UNITED STATESS MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
  Plaintiff has also filed three Motions for the Court to Take Notice. Docs. 6, 8, 9.
These notices provide additional support for plaintiff’s claims and detail further
allegations of mistreatment at the hands of prison officials.           The Court
CONSTRUES these motions as supplements to plaintiff’s initial complaint.
                                           2
